DISMISS and Opinion Filed April 9, 2013.




                                         S  In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                      No. 05-12-00742-CV

                           IN THE INTEREST OF J.H., A CHILD

                      On Appeal from the 301st Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 0412796T

                               MEMORANDUM OPINION
                          Before Justices Moseley, O'Neill, and Lewis
                                   Opinion by Justice Lewis
       By letter dated June 1, 2012, the Court informed appellant that the $175 filing fee was

past due. We instructed appellant to pay the fee within ten days and cautioned him that failure to

do so will result in dismissal of the appeal without further notice. As of today’s date, the filing

fee has not been paid. Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3(c).




                                                   /David Lewis/
                                                   DAVID LEWIS
                                                   JUSTICE



120742F.P05
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

IN THE INTEREST OF J.H., A CHILD                      On Appeal from the 301st Judicial District
                                                      Court, Dallas County, Texas
No. 05-12-00742-CV                                    Trial Court Cause No. 0412796T.
                                                      Opinion delivered by Justice Lewis.
                                                      Justices Moseley and O'Neill, participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, Janice Wood Carter, recover her costs of this appeal from
appellant, Mearion Alvin Harris.


Judgment entered this 9th day of April, 2013.




                                                      /David Lewis/
                                                      DAVID LEWIS
                                                      JUSTICE




                                                –2–